Case 1:20-mc-00199-JGK-OTW Document 13-2 Filed 05/08/20 Page 1 of 2




                 Exhibit 2
     Case 1:20-mc-00199-JGK-OTW Document 13-2 Filed 05/08/20 Page 2 of 2




                D: +1 212-225-2086
               jrosenthal@cgsh.com



                                                       May 5, 2020
VIA ELECTRONIC MAIL

Jennifer Selendy, Esq.
Selendy & Gay PLLC
1290 Avenue of the Americas
New York, New York 10104

               Re: In re: Application of Vale S.A., Vale Holdings B.V., and Vale International
                   S.A. for an Order Pursuant to 28 U.S.C. §1782 to Conduct Discover for Use
                   in Foreign Proceedings
Dear Ms. Selendy,

               We write on behalf of Vale S.A., Vale Holdings B.V. and Vale International S.A.
(collectively “Vale”) in response to your letter of May 4, 2020.

                At the outset, please disclose the basis for your statement that “we have reason to
believe that Vale has provided the names of Fine Arts, Mr. Camhis and related individuals to the
press in connection with your filing of the 1782 Application.” Your insinuation is not accurate,
and we have not seen any press account of the 1782 Application that has gone beyond its
publicly filed contents. We would urge you not to make such allegations, particularly in a matter
in which you have just become involved, without checking your facts.

               Your clients are obviously free to oppose the 1782 Application on any good faith
basis you deem relevant. Should you do so based on your assertion that the application is
vexatious because of the lack of any relationship between Mr. Camhis and Beny Steinmetz, we
will look forward to presenting our evidence and legal arguments. The statements in your letter,
and the tone of your accusations, make us wonder how well you know your client.




                                                         N
                                                        Very truly yours,


                                                        Jeffrey A. Rosenthal
